UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6417


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SHEDRICK OWEN GRAVES, a/k/a Shedrick Graves, a/k/a Shadrick Graves,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Rebecca Beach Smith, Senior District Judge. (4:06-cr-00112-RBS-TEM-
1)


Submitted: March 19, 2021                                         Decided: July 2, 2021


Before GREGORY, Chief Judge, and MOTZ and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion. Chief Judge Gregory dissents.


Shedrick Owen Graves, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shedrick Owen Graves appeals the district court’s order denying his motion for

reduction of sentence under 18 U.S.C. § 3582(c)(1)(B) and § 404(b) of the First Step Act

of 2018, Pub. L. 115-391, 132 Stat. 5194, 5222. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. United

States v. Graves, No. 4:06-cr-00112-RBS-TEM-1 (E.D. Va. filed Mar. 17, 2020 & entered

Mar. 18, 2020). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2